Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “a main control circuit configured to transmit a control signal to control the first conversion circuit to transmit the first voltage or the second voltage to the main control circuit; wherein the main control circuit is further configured to calculate an effective value of the output current according to the first voltage and the second voltage, and control the output of the drive signal at the first output terminal according to the effective value”.

The closest prior art Wang (CN 108767810 A), Figs 1-4, teaches
a first output terminal configured to output a drive signal (Fig. 2, page 4 lines 12-15 of the translation, a current circuit for boosting chip module structure. The current limiting circuit connected with the boosting chip 20 and power management chip 10, for receiving power management chip 10 outputs a first current signal and converting the first current signal into a first voltage signal corresponding to the current sensing module 30);

a first conversion circuit connected with the detection circuit and configured to convert the output current to a voltage, wherein the voltage comprises a first voltage and a second voltage (Figs. 2-3, page 4 lines 12-15 and lines 35-42 of the translation, a current circuit for boosting chip module structure. The current limiting circuit connected with the boosting chip 20 and power management chip 10, for receiving power management chip 10 outputs a first current signal and converting the first current signal into a first voltage signal corresponding to the current sensing module 30; The current detection module 30 comprises: a current detection unit 301 connected with the power management chip 10 and used for detecting the output of the power management chip 10 and outputting a first detection voltage signal and a second detection voltage signal according to the first current signal; and an operation amplification unit 302 connected with the current detection unit 301 for receiving the first detection voltage signal and the second detection voltage signal and outputting a first voltage signal according to the first detection voltage signal and the second detection voltage signal).

However, Wang does not teach a main control circuit configured to transmit a control signal to control the first conversion circuit to transmit the first voltage or the 

Claims 17 and 18 are allowed for the same reason as claim 1.
Claims 2-16 are allowed as being depend upon base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691